 



Exhibit 10

AMENDMENT NO. 7 TO
AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August 28, 2003

By and Among

COOPER TIRE & RUBBER COMPANY
a Delaware corporation

and

THE BANKS
a Party hereto

and

PNC BANK, NATIONAL ASSOCIATION
as the Agent

and

BANK OF AMERICA, N.A.
as a Syndication Agent

and

NATIONAL CITY BANK
as a Documentation Agent,
and

PNC CAPITAL MARKETS, INC.,
as Sole Arranger

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page      

--------------------------------------------------------------------------------

ARTICLE I  AMENDMENTS TO EXISTING CREDIT AGREEMENT
    1    
Section 1.01. Amendment to Section 1.1
    1    
Section 1.02. Amendment to Section 2.14
    3    
Section 1.03. Amendment to Section 9.15
    3    
Section 1.04. No Other Amendments
    4  
ARTICLE II  BORROWER’S SUPPLEMENTAL REPRESENTATIONS
    4    
Section 2.01. Incorporation by Reference
    4    
Section 2.02. Corporate Authority
    4    
Section 2.03. Validity of this Amendment No. 7
    5    
Section 2.04. Amendment Closing Fee
    5  
ARTICLE III  MISCELLANEOUS
    5    
Section 3.01. Ratification of Terms
    5    
Section 3.02. References
    5    
Section 3.03. Counterparts
    5    
Section 3.04. Capitalized Terms
    6    
Section 3.05. Conditions Precedent
    6    
Section 3.06. Amendment Effective Date
    7    
Section 3.07. Certain Taxes
    7    
Section 3.08. Costs and Expenses
    7    
Section 3.09. Severability
    8    
Section 3.10. Governing Law
    8    
Section 3.11. Headings
    8  

- i -



--------------------------------------------------------------------------------



 



AMENDMENT NO. 7 TO
AMENDED AND RESTATED CREDIT AGREEMENT

          THIS AMENDMENT NO. 7 TO AMENDED AND RESTATED CREDIT AGREEMENT dated as
of August 28, 2003 (this “Amendment No. 7”), is made by and among COOPER TIRE &
RUBBER COMPANY, a Delaware corporation (as more fully defined in the Existing
Credit Agreement referred to below, the “Borrower”), and the Banks (as defined
in the Existing Credit Agreement) and PNC BANK, NATIONAL ASSOCIATION, in its
capacity as the issuer of letters of credit under the Existing Credit Agreement
and as agent for the Banks under the Existing Credit Agreement (in such
capacity, as more fully defined in the Existing Credit Agreement, as the
“Agent”), and amends that certain Amended and Restated Credit Agreement dated as
of September 1, 2000, by and among the Borrower, the Banks and the Agent (such
Credit Agreement is herein referred to as the “Original Credit Agreement”), as
amended by that certain Amendment No. 1 to Amended and Restated Credit Agreement
dated as of March 27, 2001 (the “Amendment No. 1”), that certain Amendment No. 2
to Amended and Restated Credit Agreement dated as of August 30, 2001 (the
“Amendment No. 2”), that certain Amendment No. 3 to Amended and Restated Credit
Agreement dated as of and effective nunc pro tunc as of September 30, 2001, (the
“Amendment No. 3”), that certain Amendment No. 4 to Amended and Restated Credit
Agreement dated as of December 1, 2001 but effective nunc pro tunc as of
September 30, 2001 (the “Amendment No. 4”), that certain Amendment No. 5 to
Amended and Restated Credit Agreement dated as of December 21, 2001 (the
“Amendment No. 5”), and that certain Amendment No. 6 to Amended and Restated
Credit Agreement dated as of August 29, 2002 (the “Amendment No. 6”; and the
Original Credit Agreement, as amended by the Amendment No. 1, the Amendment
No. 2, Amendment No. 3, the Amendment No. 4, Amendment No. 5 and Amendment
No. 6, is herein referred to as the “Existing Credit Agreement”).

WITNESSETH:

          WHEREAS, the Borrower has requested an amendment of certain covenants
contained in the Existing Credit Agreement; and the Banks and the Agent have
agreed to certain amendments to the Existing Credit Agreement upon the terms and
conditions set forth herein.

          NOW THEREFORE, in consideration of the premises (each of which is
incorporated herein by reference), the Borrower, the Banks and the Agent,
intending to be legally bound hereby, agree as follows:

ARTICLE I
AMENDMENTS TO EXISTING CREDIT AGREEMENT

          Section 1.01. Amendments to Section 1.1. Section 1.1 of the Existing
Credit Agreement is hereby amended as follows:

     (a) The following definitions set forth in Section 1.1 of the Existing
Credit Agreement are amended and restated in its entirety to read as follows:

- 1 -



--------------------------------------------------------------------------------



 



          “Base Rate” shall mean the higher of (i) Agent’s Prime Rate or (ii)
the sum of (A) the Federal Funds Open Rate plus (B) fifty (50) basis points
(1/2%).

          “Federal Funds Effective Rate” for any day shall mean the rate per
annum (based on a year of 360 days and actual days elapsed and rounded upward to
the nearest 1/100 of 1%) announced by the Federal Reserve Bank of New York (or
any successor) on such day as being the weighted average of the rates on
overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank (or
any successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

          “Loan Documents” shall mean this Agreement, the Notes, the Requests
for Disbursement, the Amendment No. 1 Loan Documents, the Amendment No. 2 Loan
Documents, the Amendment No. 3 Loan Documents, the Amendment No. 4 Loan
Documents, the Amendment No. 5 Loan Documents, the Amendment No. 6 Loan
Documents, the Amendment No. 7 Loan Documents and any other instruments,
certificates or documents delivered or contemplated to be delivered hereunder or
thereunder or in connection herewith or therewith, as the same may be
supplemented or amended from time to time in accordance herewith or therewith;
and “Loan Document” shall mean any of the Loan Documents.

          “Maturity Date” shall mean (i) August 27, 2004, (ii) such later date
as is agreed to by the Banks pursuant to Section 2.2c hereof, (iii) such earlier
date on which the Short Term Revolving Credit Commitment shall terminate
pursuant to Section 2.4 or (iv) such earlier date when, pursuant to Article VII
hereof, the Short Term Revolving Credit Commitment shall terminate.

          “Termination Date” shall mean (i) initially, August 31, 2008, (ii)
such earlier date on which the Long Term Revolving Credit Commitment shall
terminate pursuant to Section 2.4 and the Long Term Revolving Credit Loans then
outstanding shall be paid in full in accordance with Section 2.1e, (iii) such
later date as is agreed to by the Borrower and the Banks pursuant to Subsection
2.1c hereof at which time the Long Term Revolving Credit Commitment shall
terminate and the Long Term Revolving Credit Loans then outstanding shall be
paid in full in accordance with Section 2.1e, or (iv) such date when, pursuant
to Article VII hereof, the Long Term Revolving Credit Commitment shall
terminate.

     (b) The following definitions are hereby added to Section 1.1 of the
Existing Credit Agreement and shall be inserted in their correct alphabetical
order:

          “Amendment No. 7” shall mean that certain Amendment No. 7 to Credit
Agreement dated as of August 28, 2003, by and among the Borrower, the Agent and
the Banks.

- 2 -



--------------------------------------------------------------------------------



 



          “Amendment No. 7 Closing Date” shall mean August 28, 2003.

          “Amendment No. 7 Loan Documents” shall mean the Amendment No. 7, and
any other documents delivered or contemplated to be delivered thereunder or in
connection therewith, as the same may be supplemented or amended from time to
time in accordance herewith or therewith; and the term “Amendment No. 7 Loan
Document” shall mean any of the Amendment No. 7 Loan Documents.

          “Federal Funds Open Rate” for any day shall mean the rate per annum
determined by the Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the Open Rate for
federal funds transactions as of the opening of business for federal funds
transactions among members of the Federal Reserve System arranged by federal
funds brokers on such day, as quoted by Garvin Guybutler, any successor entity
thereto, or any other broker selected by the Agent, as set forth on the
applicable Telerate display page; provided, however, that if such day is not a
Business Day, the Federal Funds Open Rate for such day shall be the Open Rate on
the immediately preceding Business Day, or if no such rate shall be quoted by a
federal funds broker at such time, such other rate as determined by the Agent in
accordance with its usual procedures.

          Section 1.02. Amendment to Section 2.14. Section 2.14 of the Existing
Credit Agreement is hereby amended to replace the phrase “Federal Funds
Effective Rate” with the phrase “Federal Funds Open Rate”.

          Section 1.03. Amendments to Section 9.15. Section 9.15 of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

     9.15 Tax Withholding Clause. Each Bank or assignee or participant of a Bank
that is not incorporated under the Laws of the United States of America or a
state thereof (and, upon the written request of the Agent, each other Bank or
assignee or participant of a Bank) agrees that it will deliver to each of the
Borrower and the Agent two (2) duly completed appropriate valid Withholding
Certificates (as defined under §1.1441-1(c)(16) of the Income Tax Regulations
(“Regulations”)) certifying its status (i.e., U.S. or foreign person) and, if
appropriate, making a claim of reduced, or exemption from, U.S. withholding tax
on the basis of an income tax treaty or an exemption provided by the Internal
Revenue Code. [Such delivery may be made by electronic transmission as described
in §1.1441-1(e)(4)(iv) of the Regulations if the Agent establishes an electronic
delivery system.] The term “Withholding Certificate” means a Form W-9; a Form
W-8BEN; a Form W-8ECI; a Form W-8IMY and the related statements and
certifications as required under §1.1441-1(e)(3) of the Regulations; a statement
described in §1.871-14(c)(2)(v) of the Regulations; or any other certificates
under the Code or Regulations that certify or establish the status of a payee or
beneficial owner as a U.S. or foreign person. Each Bank, assignee or participant
required to deliver to the Borrower and the Agent a valid Withholding
Certificate pursuant to the preceding sentence shall deliver such valid
Withholding Certificate as follows: (A) each Bank which is a party hereto on the
Closing Date shall deliver such valid Withholding Certificate at least five (5)

- 3 -



--------------------------------------------------------------------------------



 



Business Days prior to the first date on which any interest or fees are payable
by the Borrower hereunder for the account of such Bank; (B) each assignee or
participant shall deliver such valid Withholding Certificate at least five
(5) Business Days before the effective date of such assignment or participation
(unless the Agent in its sole discretion shall permit such assignee or
participant to deliver such Withholding Certificate less than five (5) Business
Days before such date in which case it shall be due on the date specified by the
Agent). Each Bank, assignee or participant which so delivers a valid Withholding
Certificate further undertakes to deliver to each of the Borrower and the Agent
two (2) additional copies of such Withholding Certificate (or a successor form)
on or before the date that such Withholding Certificate expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent Withholding Certificate so delivered by it, and such amendments thereto
or extensions or renewals thereof as may be reasonably requested by the Borrower
or the Agent. Notwithstanding the submission of a Withholding Certificate
claiming a reduced rate of, or exemption from, U.S. withholding tax, the Agent
shall be entitled to withhold United States federal income taxes at the full 30%
withholding rate if in its reasonable judgment it is required to do so under the
due diligence requirements imposed upon a withholding agent under §1.1441-7(b)
of the Regulations. Further, the Agent is indemnified under §1.1461-1(e) of the
Regulations against any claims and demands of any Bank or assignee or
participant of a Bank for the amount of any tax it deducts and withholds in
accordance with regulations under §1441 of the Internal Revenue Code.

          Section 1.04. No Other Amendments. The amendments to the Existing
Credit Agreement set forth above do not either implicitly or explicitly alter,
waive or amend, except as expressly provided in this Amendment No. 7, the
provisions of the Existing Credit Agreement. The amendments set forth above do
not waive, now or in the future, compliance with any other covenant, term or
condition to be performed or complied with nor does it impair any rights or
remedies of the Banks or the Agent under the Existing Credit Agreement with
respect to any such violation.

ARTICLE II
BORROWER’S SUPPLEMENTAL REPRESENTATIONS

          As an inducement to the Banks and the Agent to enter into this
Amendment No. 6, the Borrower hereby represents, warrants and covenants that:

          Section 2.01. Incorporation by Reference. The Borrower hereby repeats
herein and remakes as of the date hereof for the benefit of the Banks and the
Agent, the representations and warranties made by the Borrower in Article III of
the Existing Credit Agreement, as amended hereby, except that for purposes
hereof such representations and warranties shall be deemed to extend to and
cover this Amendment No. 7.

          Section 2.02. Corporate Authority. The Borrower is duly authorized to
execute and deliver this Amendment No. 7 and the Amendment No. 7 Loan Documents
to be executed and delivered herewith; all necessary corporate action to
authorize the execution and delivery of

- 4 -



--------------------------------------------------------------------------------



 



this Amendment No. 7 and such Notes has been properly taken; and it is and will
continue to be duly authorized to borrow hereunder and to execute and deliver
such Notes and to perform all of the other terms and provisions of this
Amendment No. 7.

          Section 2.03. Validity of this Amendment No. 7. The execution and
delivery of this Amendment No. 7 does not, and the borrowings contemplated by
this Amendment No. 7, the execution and delivery of the Amendment No. 7 Loan
Document with respect thereto, and the performance by the Borrower of its
obligations under this Amendment No. 7, the Existing Credit Agreement as amended
hereby and the Amendment No. 7 Loan Documents will not contravene any provision
of law, of the Borrower’s certificate of incorporation or bylaws, or the
provisions of any agreement to which the Borrower is a party or by which the
Borrower is bound; this Amendment No. 7 constitutes the legal, valid and binding
obligation of the Borrower enforceable in accordance with its terms; and the
Notes, when duly executed on behalf of the Borrower and delivered in accordance
with this Amendment No. 7 will constitute the legal, valid and binding
obligations of the Borrower enforceable in accordance with their respective
terms.

          Section 2.04 Amendment Closing Fee. As an inducement to the Banks and
the Agent to enter into this Amendment No. 7, the Borrower hereby represents,
warrants and agrees to pay to the Agent, on behalf of each Bank that executes
and delivers to the Agent this Amendment No. 7 on or before noon on August 28,
2003, an amendment closing fee equal to five (5) basis points (.05%) times the
total Commitment of each such Lender under the Agreement (such sum herein
referred to as, the “Amendment Closing Fee”).

ARTICLE III
MISCELLANEOUS

          Section 3.01. Ratification of Terms. This Amendment No. 7 shall be
construed in connection with and as part of the Existing Credit Agreement; and
the Existing Credit Agreement is hereby amended and modified to include this
Amendment No. 7. Except as expressly amended by this Amendment No. 7, the
Existing Credit Agreement and each and every representation, warranty, covenant,
term and condition contained therein is specifically ratified and confirmed.

          Section 3.02. References. All notices, communications, agreements,
certificates, documents or other instruments executed and delivered after the
execution and delivery of this Amendment No. 7 may refer to the Existing Credit
Agreement without making specific reference to this Amendment No. 7, but
nevertheless all such references shall include this Amendment No. 7 unless the
context requires otherwise.

          Section 3.03. Counterparts. This Amendment No. 7 may be executed in
any number of counterparts, and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which together shall constitute one and the same instrument. Delivery
of an executed counterpart of a signature page to this Amendment No. 7 by
telecopier shall be effective as of delivery of a manually executed counterpart
of this Amendment No. 7.

- 5 -



--------------------------------------------------------------------------------



 



          Section 3.04. Capitalized Terms. Except for proper nouns and as
otherwise defined herein, capitalized terms used herein shall have the meanings
ascribed to them in the Existing Credit Agreement, as amended hereby.

          Section 3.05. Conditions Precedent. It shall be a condition precedent
to the effectiveness of this Amendment No. 7 and to the amendment of terms of
the Existing Credit Agreement as herein set forth that:

          (i) The Agent shall have received on behalf of the Banks, on or before
the Amendment Effective Date (as hereinafter defined) the following items, each,
unless otherwise indicated, dated on or before the Amendment Effective Date and
in form and substance satisfactory to the Agent and its counsel:

               (A) A duly executed counterpart original of this Amendment No. 7
and the other Amendment No. 7 Loan Documents, shall have been duly executed and
delivered by the Borrower and each Bank to the Agent for the benefit of the
Banks and the Agent;

               (B) A copy of the corporate action of the Borrower certified by
the Secretary or Assistant Secretary of the Borrower to authorize the execution
and delivery of, and performance under, this Amendment No. 7 and the other
Amendment No. 7 Loan Documents to which it is a party;

               (C) A certificate of the secretary or assistant secretary of the
Borrower certifying the names of the persons authorized to sign on behalf of the
Borrower this Amendment No. 7 and the other Amendment No. 7 Loan Documents to
which it is a party, and all other documents and certificates delivered
hereunder together with the true signatures of such persons; and

               (D) A certificate of the Chief Financial Officer of the Borrower
certifying that the statements set forth in Section 3.05(ii) of this Amendment
No. 7, as of the Amendment No. 7 Closing Date, are true and correct;

          (ii) The following statements shall be true and correct on the
Amendment Effective Date and the Agent shall have received a certificate signed
by an authorized officer of the Borrower, dated the Amendment Effective Date,
stating that:

               (A) the representations and warranties contained in Section 2.01
of this Amendment No. 7 and in the other Loan Documents, as amended hereby, with
respect to the Borrower are true and correct on and as of the Amendment
Effective Date as though made on and as of such date;

               (B) no Event of Default, or event which, with the passage of time
or the giving of notice or both, would become an Event of Default, has occurred
and is continuing, or would result from the execution of this Amendment No. 7;
and

- 6 -



--------------------------------------------------------------------------------



 



               (C) the Borrower has in all material respects performed all
agreements, covenants and conditions required to be performed on or prior to the
date hereof under the Agreement and the other Loan Documents;

          (iii) No action, suit, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court
or other Governmental Person with respect to the Borrower, any Subsidiary of the
Borrower or this Amendment No. 7, the Agreement, the other Loan Documents or the
consummation of the transactions contemplated hereby or thereby to enjoin,
restrain or prohibit, or to obtain damages in respect of, the Borrower’s
performance under this Amendment No. 7, the Agreement or any other Loan
Documents or the consummation of the transactions contemplated hereby or
thereby;

          (iv) All legal details and proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be in form and substance satisfactory to the Agent and its counsel, and the
Agent shall have received all such other counterpart originals or certified or
other copies of such documents and proceedings in connection with such
transactions, in form and substance reasonably satisfactory to the Agent and
said counsel, as the Agent or said counsel may reasonably request;

          (v) Payment to the Agent of the Amendment Closing Fee for the benefit
of the applicable Banks in connection with this Amendment No. 7;

          (vi) Receipt by the Agent of such other instruments, amendments,
promissory notes, documents and opinions of counsel as the Agent shall
reasonably require, all of which shall be satisfactory in form and content to
the Agent and its counsel; and

          (vii) For purposes of this Amendment No. 7, upon completion of the
conditions set forth above in this Section 3.05, the term “Amendment Effective
Date” shall mean, and the effective date of this Amendment No. 7 shall be deemed
to be, August 28, 2003.

          Section 3.06. Amendment Effective Date. From and after the Amendment
Effective Date, all references in the Existing Credit Agreement and each of the
other Loan Documents to the Agreement shall be deemed to be references to the
Existing Credit Agreement as amended hereby.

          Section 3.07. Certain Taxes. The Borrower agrees to pay, and save the
Agent and the Banks harmless from, all liability for any stamp or other taxes
which may be payable with respect to the execution of this Amendment No. 7, the
other Amendment No. 7 Loan Documents or any other documents, instruments or
transactions pursuant to or in connection herewith or therewith, which
obligation shall survive the termination of this Amendment No. 7.

          Section 3.08. Costs and Expenses. The Borrower hereby agrees to pay
all reasonable out-of-pocket costs and expenses of the Agent (including, without
limitation, the reasonable fees and the disbursements of the Agent’s special
counsel, Tucker Arensberg, P.C.) in connection with the preparation, execution
and delivery of this Amendment No. 7 and the related documents.

- 7 -



--------------------------------------------------------------------------------



 



          Section 3.09. Severability. Any provision of this Amendment No. 7
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or enforceability
without invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

          Section 3.10. Governing Law. Amendment No. 7 shall be a contract made
under and governed by the laws of the Commonwealth of Pennsylvania, without
regard to the provisions thereof regarding conflicts of law.

          Section 3.11. Headings. The headings of this Amendment No. 7 are for
purposes of reference only and shall not limit or otherwise affect the meaning
thereof.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

- 8 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto, with the intent to be legally
bound hereby, have caused this Amendment No. 7 to be duly executed by their
proper and duly authorized officers as of the day and year first above written.

          BORROWER:       ATTEST (SEAL)   COOPER TIRE & RUBBER COMPANY,
a Delaware corporation       By: /s/ Richard N. Jacobson
Name: Richard N. Jacobson
Title: Assistant Secretary   By: /s/ C. F. Nagy
Name: C. F. Nagy
Title: Assistant Treasurer       By: /s/ Janice K. Grubb
Name: Janice K. Grubb
Title: Executive Legal Secretary   By: /s/ S.O. Schroeder
Name: S.O. Schroeder
Title: Vice President, Treasurer                 AGENT:           PNC BANK,
NATIONAL ASSOCIATION, in its
capacity as Agent           By: /s/ Joseph G. Moran
Name: Joseph G. Moran
Title: Vice President/Managing Director

[SIGNATURE PAGES OF BANKS ON THE FOLLOWING PAGES]

- 9 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, intending to be legally bound hereby, the
undersigned Bank has caused this Amendment No. 7 by and among COOPER TIRE &
RUBBER COMPANY as the Borrower, the Financial Institutions Party thereto, as the
Banks, and PNC BANK, NATIONAL ASSOCIATION, as the Agent, to be executed by its
duly authorized officers as of the date first above written.

          Maximum Dollar Amount of Long Term
Revolving Credit Commitment   NATIONAL CITY BANK     $24,000,000     Long Term
Revolving Credit Commitment
Percentage   By: /s/ Thomas E. Redmond
Name: Thomas E. Redmond     13.714285714%   Title: Senior Vice President Maximum
Dollar Amount of Short Term
Revolving Credit Commitment         $24,000,000     Short Term Revolving Credit
Commitment
Percentage         13.714285714%    

      Address for notice purposes:           National City Bank
155 East Broad Street Locater 16-0077
Columbus, OH 43251
Attention: Tom Redman
Title: Senior Vice President
Telephone: (614) 463-8540
Facsimile: (614) 463-8572           Address for Euro-Rate Funding if different
from above:           National City Bank
1900 East Ninth Street, 7th Floor LOC 2077
Cleveland, OH 44114
Attention: David Gregory
Title: Vice President
Telephone: (216) 488-7087
Facsimile: (216) 488-7110    

- 10 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, intending to be legally bound hereby, the
undersigned Bank has caused this Amendment No. 7 by and among COOPER TIRE &
RUBBER COMPANY as the Borrower, the Financial Institutions Party thereto, as the
Banks, and PNC BANK, NATIONAL ASSOCIATION, as the Agent, to be executed by its
duly authorized officers as of the date first above written.

          Maximum Dollar Amount of Long Term
Revolving Credit Commitment   BANK ONE, NA, successor by merger to Bank One,
Michigan     $20,000,000     Long Term Revolving Credit Commitment
Percentage   By: /s/ James M. Sumoski
Name: James M. Sumoski
    11.428571428%   Title: Director Maximum Dollar Amount of Short Term
Revolving Credit Commitment         $20,000,000     Short Term Revolving Credit
Commitment
Percentage         11.428571428%    

      Address for notice purposes:           Bank One, NA, successor by merger
to Bank One, Michigan
611 Woodward Avenue
Detroit, MI 48226
Attention: Dave McNeela
Title: Director
Telephone: (313) 732-1542
Facsimile: (313)    -              Address for Euro-Rate Funding if different
from above:                 Telephone:
Facsimile:
Telex:    

- 11 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, intending to be legally bound hereby, the
undersigned Bank has caused this Amendment No. 7 by and among COOPER TIRE &
RUBBER COMPANY as the Borrower, the Financial Institutions Party thereto, as the
Banks, and PNC BANK, NATIONAL ASSOCIATION, as the Agent, to be executed by its
duly authorized officers as of the date first above written.

          Maximum Dollar Amount of Long Term
Revolving Credit Commitment   PNC BANK, NATIONAL ASSOCIATION     $39,000,000    
Long Term Revolving Credit Commitment
Percentage   By: /s/ Joseph G. Moran
Name: Joseph G. Moran     22.285714286%   Title: Vice President/Managing
Director Maximum Dollar Amount of Short Term
Revolving Credit Commitment         $39,000,000     Short Term Revolving Credit
Commitment
Percentage         22.285714286%    

      Address for notice purposes:           PNC Bank, NA
249 Fifth Avenue
P1 — POPP-22-01
Pittsburgh, PA 15222
Attention: Annette Curti
Title:
Telephone: (412) 768-9769
Facsimile: (412) 762-8672           Address for Euro-Rate Funding if different
from above:                 Telephone:
Facsimile:
Telex:    

- 12 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, intending to be legally bound hereby, the
undersigned Bank has caused this Amendment No. 7 by and among COOPER TIRE &
RUBBER COMPANY as the Borrower, the Financial Institutions Party thereto, as the
Banks, and PNC BANK, NATIONAL ASSOCIATION, as the Agent, to be executed by its
duly authorized officers as of the date first above written.

          Maximum Dollar Amount of Long Term
Revolving Credit Commitment   J P MORGAN CHASE BANK     $10,500,000     Long
Term Revolving Credit Commitment
Percentage   By: /s/ Henry W. Centa
Name: Henry W. Centa     6.000000000%   Title: Vice President Maximum Dollar
Amount of Short Term
Revolving Credit Commitment         $10,500,000     Short Term Revolving Credit
Commitment
Percentage         6.000000000%    

      Address for notice purposes:           J P MORGAN CHASE BANK
250 West Huron Road
Cleveland, OH 44113-1451
Attention: Henry W. Centa
Title: Vice President
Telephone: (216) 479-2534
Facsimile: (216) 479-2732           Address for Euro-Rate Funding if different
from above:                 Attention:
Title:
Telephone:
Facsimile:    

- 13 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, intending to be legally bound hereby, the
undersigned Bank has caused this Amendment No. 7 by and among COOPER TIRE &
RUBBER COMPANY as the Borrower, the Financial Institutions Party thereto, as the
Banks, and PNC BANK, NATIONAL ASSOCIATION, as the Agent, to be executed by its
duly authorized officers as of the date first above written.

          Maximum Dollar Amount of Long Term
Revolving Credit Commitment   THE BANK OF NEW YORK     $12,500,000     Long Term
Revolving Credit Commitment
Percentage   By: /s/ Edward J. Dougherty III
Name: Edward J. Dougherty III     7.142857143%   Title: Vice President Maximum
Dollar Amount of Short Term
Revolving Credit Commitment         $12,500,000     Short Term Revolving Credit
Commitment
Percentage         7.142857143%    

      Address for notice purposes:           The Bank of New York
One Wall Street
Automotive Division, 22nd Floor
New York, NY 10286
Attention: Edward J. Dougherty
Title: Vice President
Telephone: (212) 635-7842
Facsimile: (212) 635-6434           Address for Euro-Rate Funding if different
from above:                 Telephone:
Facsimile:
Telex:    

- 14 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, intending to be legally bound hereby, the
undersigned Bank has caused this Amendment No. 7 by and among COOPER TIRE &
RUBBER COMPANY as the Borrower, the Financial Institutions Party thereto, as the
Banks, and PNC BANK, NATIONAL ASSOCIATION, as the Agent, to be executed by its
duly authorized officers as of the date first above written.

          Maximum Dollar Amount of Long Term
Revolving Credit Commitment   BANK OF AMERICA, N.A     $24,000,000     Long Term
Revolving Credit Commitment
Percentage   By: /s/ Chas McDonell
Name: Chas McDonell     13.714285714%   Title: Managing Director Maximum Dollar
Amount of Short Term
Revolving Credit Commitment         $24,000,000     Short Term Revolving Credit
Commitment
Percentage         13.714285714%    

      Address for notice purposes:           Bank of America, N.A.
231 South LaSalle Street
Chicago, IL 60604
Attention: Chuck Ruifrok
Title: Associate
Telephone: (312) 828-6176
Facsimile: (415) 503-5147           Address for Euro-Rate Funding if different
from above:           Bank of America Credit Services
901 Main St 14th Floor
Dallas, TX 75202
Attention: Betty Canales
Title: Customer Service Representative
Telephone: (214) 209-2131
Facsimile: (214) 290-8377    

- 15 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, intending to be legally bound hereby, the
undersigned Bank has caused this Amendment No. 7 by and among COOPER TIRE &
RUBBER COMPANY as the Borrower, the Financial Institutions Party thereto, as the
Banks, and PNC BANK, NATIONAL ASSOCIATION, as the Agent, to be executed by its
duly authorized officers as of the date first above written.

          Maximum Dollar Amount of Long Term
Revolving Credit Commitment   FIFTH THIRD BANK     $12,500,000     Long Term
Revolving Credit Commitment
Percentage   By: /s/ Jeffery C. Shrader
Name: Jeffery C. Shrader     7.142857143%   Title: Vice President Maximum Dollar
Amount of Short Term
Revolving Credit Commitment         $12,500,000     Short Term Revolving Credit
Commitment
Percentage         7.142857143%    

      Address for notice purposes:           337 South Main Street
Findlay, Ohio 45840
Attention: Jeffery C. Shrader
Title: Vice President
Telephone: (419) 424-8504
Facsimile: (419) 424-8547           Address for Euro-Rate Funding if different
from above:                 Telephone:
Facsimile:
Telex:    

- 16 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, intending to be legally bound hereby, the
undersigned Bank has caused this Amendment No. 7 by and among COOPER TIRE &
RUBBER COMPANY as the Borrower, the Financial Institutions Party thereto, as the
Banks, and PNC BANK, NATIONAL ASSOCIATION, as the Agent, to be executed by its
duly authorized officers as of the date first above written.

          Maximum Dollar Amount of Long Term
Revolving Credit Commitment   SUNTRUST BANK     $7,500,000     Long Term
Revolving Credit Commitment
Percentage   By: /s/ William C. Humphries
Name: William C. Humphries     4.285714286%   Title: Director Maximum Dollar
Amount of Short Term
Revolving Credit Commitment         $7,500,000     Short Term Revolving Credit
Commitment
Percentage         4.285714286%    

      Address for notice purposes:           SunTrust Bank
303 Peachtree Street
3rd Floor, Mail Code: 1928
Atlanta, GA 30308
Attention: William Humphries
Title: Director           Address for Euro-Rate Funding if different from above:
                Telephone:
Facsimile:
Telex:    

- 17 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, intending to be legally bound hereby, the
undersigned Bank has caused this Amendment No. 7 by and among COOPER TIRE &
RUBBER COMPANY as the Borrower, the Financial Institutions Party thereto, as the
Banks, and PNC BANK, NATIONAL ASSOCIATION, as the Agent, to be executed by its
duly authorized officers as of the date first above written.

          Maximum Dollar Amount of Long Term
Revolving Credit Commitment   KEYBANK NATIONAL ASSOCIATION     $12,500,000    
Long Term Revolving Credit Commitment
Percentage   By: /s/ W. Robert Perkins
Name: W. Robert Perkins     7.142857143%   Title: Vice President Maximum Dollar
Amount of Short Term
Revolving Credit Commitment         $12,500,000     Short Term Revolving Credit
Commitment
Percentage         7.142857143%    

      Address for notice purposes:           KeyBank National Association
127 Public Square
Cleveland, Ohio 44114
Attention: Robert Perkins
Title: Relationship Associate
Telephone: (216) 689-8065           Address for Euro-Rate Funding if different
from above:                 Telephone:
Facsimile:
Telex:    

- 18 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, intending to be legally bound hereby, the
undersigned Bank has caused this Amendment No. 7 by and among COOPER TIRE &
RUBBER COMPANY as the Borrower, the Financial Institutions Party thereto, as the
Banks, and PNC BANK, NATIONAL ASSOCIATION, as the Agent, to be executed by its
duly authorized officers as of the date first above written.

          Maximum Dollar Amount of Long Term
Revolving Credit Commitment   THE BANK OF NOVA SCOTIA     $12,500,000     Long
Term Revolving Credit Commitment
Percentage   By: /s/ V. H. Gibson
Name: V. Gibson     7.142857143%   Title: Assistant Agent Maximum Dollar Amount
of Short Term
Revolving Credit Commitment         $12,500,000     Short Term Revolving Credit
Commitment
Percentage         7.142857143%    

      Address for notice purposes:           The Bank of Nova Scotia
181 W. Madison Street
Suite 3700
Chicago, Illinois 60602
Attention: Stephen Keelty
Title:           Address for Euro-Rate Funding if different from above:        
  The Bank of Nova Scotia
600 Peachtree Street
N.E. Suite 2700
Atlanta, Georgia 30308
Attention: George Wong
Title:           Telephone: (404) 877-1556
Facsimile: (404) 888-8998
Telex:    

- 19 -